                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


CAROLYN KAY HUGHES,                           )
                                              )
                     Plaintiff,               )
                                              )
       v.                                     )   C.A. No. 18-59-MPT
                                              )
NANCY A. BERRYHILL,                           )
ACTING COMMISSIONER OF                        )
SOCIAL SECURITY,                              )
                                              )
                     Defendant.               )



                                      MEMORANDUM

I.     INTRODUCTION

       This action arises from the denial of plaintiff's claim for Social Security benefits.

On February 6, 2014, plaintiff filed an application for Social Security Disability Insurance

benefits ("DIB") under Title II of the Social Security Act ("the Act").1 In her applications,

plaintiff alleged she was disabled due to fibromyalgia and arthritis in her knees and

back, with disability beginning July 29, 2013.2 The claim was denied initially on July 9,

2014, and upon reconsideration on September 26, 2014.3 Following the denials,

plaintiff requested a hearing before an Administrative Law Judge ("ALJ") on November

18, 2014.4 The hearing occurred by video conference on December 2, 2016, with

plaintiff appearing in New Castle, Delaware, and ALJ C. Howard Prinsloo in St. Louis,


       1
         D.I. 12-2 at 15.
       2
         D.I. 16 at 1 and D.I. 18 at 1.
       3
         D.I. 12-2 at 15.
       4
         Id.
Missouri.5 At the hearing, testimony was provided by plaintiff and an impartial

vocational expert, Ray O. Burger.6

      On January 12, 2017, ALJ Prinsloo issued a decision denying plaintiff's claim.7

Plaintiff requested a review of the decision by the Appeals Council, which denied the

review on November 9, 2017.8 She then filed a timely appeal with this court.9 Presently

before the court are the parties' cross motions for summary judgment.10 For the

reasons that follow, the court will grant defendant's motion for summary judgment.

II.   BACKGROUND

      Plaintiff was born on June 22, 1962.11 She has a high school education and one

year in college.12 She currently lives with her parents in New Castle County, Newark,

Delaware.13 Plaintiff has relevant past work experience as a credit analyst for Chase

Manhattan Bank.14 She worked at the bank from 1998 until her alleged disability onset

date, July 29, 2013, and has not worked since.15 She continues to suffer from a

combination of both physical and mental impairments that include; fibromyalgia,

depression, anxiety, osteoarthritis, and diabetes.16 The ALJ found that plaintiff had past




      5
        Id.
      6
        Id.
      7
        Id. at 27
      8
        D.I. 16 at 1 and D.I. 18 at 1.
      9
        Id.
      10
         D.I. 15 and D.I. 17.
      11
         D.I. 12-2 at 39.
      12
         Id.
      13
         Id.
      14
         Id.
      15
         See generally D.I. 12-5, Ex. No. 2D-12D at 169-206.
      16
         D.I. 12-2.

                                            2
relevant work as a charge clerk.17

       Plaintiff alleges she is disabled under the Act.18 To be eligible for disability

benefits, plaintiff must not only demonstrate she is disabled within the meaning of §§

216(i), 223(d), and 1614(a)(3)(A), but additionally, that she meets the insured status

requirements of §§ 216(i) and 223. Plaintiff has sufficiently met the requirements for

coverage under §§ 216(i) and 223, and her earnings records show that she has

acquired sufficient quarters of coverage to remain insured through March 31, 2019.19

The remaining issue, is whether plaintiff is disabled under the Act.

       A.     Evidence Presented

       Plaintiff has been treated by her primary care providers, John Fenice, M.D., and

Mary High, nurse practitioner since August 3, 2009.20 They have treated her for chronic

medical conditions that include; hypertension, diabetes, mellitus, obesity, generalized

osteoarthritis, and fatigue/malaise.21 In 2008, plaintiff had cataract surgery on her right

eye, and in 2010 she had a hysterectomy and an appendectomy that caused her to

miss work and she went on short term disability.22

       Plaintiff has also been treated by Maged Hosny, M.D., a board certified

rheumatologist, and Linda Ashley, a nurse practitioner in his office since July 22, 2013.23

She initially visited with Dr. Hosny complaining of pain in multiple joints, including her



       17
          Id. at 27
       18
          D.I. 16
       19
          D.I. 12-2 at 15.
       20
          D.I. 12-7, Ex. 1F at 334.
       21
          See generally D.I. 12-8 and 12-9, Ex. 4F-14F at 387-566.
       22
          D.I. 12-2 at 37 and 12-7 at 309.
       23
          See generally D.I. 12-7.

                                              3
knees, wrists, elbows, and lower back, that dated back over a decade.24 Dr. Hosny

reported plaintiff had eighteen tender points, including tenderness in her shoulders,

elbows, knees, ankles, cervical, lumbosacral, and thoracic paraspinal muscles.25 He

further noted, she had normal gait, normal sensation in both extremities, normal digit

and nail examination, no visible swelling in any joint, and full range of movement in all

joints with discomfort on overhead reaching.26 Dr. Hosny referred plaintiff for x-rays of

her knees, pelvis, and lumbar spincem which showed degenerative changes of the

knees, greater on the right; mild hypertrophic spurring in the upper lumbar region

without spondylosis or spondylolisthesis; and a normal pelvis.27 As a result, he

assessed plaintiff with fibromyalgia and prescribed Tramadol.28

       Plaintiff continued to see Dr. Hosny and Linda Ashley for follow-up appointments

in 2013.29 Plaintiff had been prescribed a cane.30 Although she had tender points, her

physical examinations revealed no visible synovial swelling, normal gait and station, and

no neurological deficits.31 Dr. Hosny changed her prescription to Cymbalta in August

2013, from which plaintiff reported she had some relief of symptoms, and Ashley added

Flexeril.32

       In October 2013, Ashley instructed plaintiff to stop taking Flexeril, but added



       24
          D.I. 12-8, Ex. 5F at 429.
       25
          Id. at 430.
       26
          Id.
       27
          D.I. 12-7 and D.I. 12-8.
       28
          D.I.,12-8, Ex. 5F.
       29
          D.I. 12-7 1F-3F at 306-386.
       30
          Id.
       31
          Id.
       32
          Id.

                                             4
Tizanidine because she complained of muscle spasms at night that affected her sleep.33

Plaintiff has not undergone any form of physical therapy or received medication for her

degenerative joint disease.34 Dr. Hosny’s treatment notes through August 2016 show

that she continued to complain of widespread joint pain and muscle spasms.35 Physical

examinations showed normal gait, station, range of motion, muscle tone, and strength.36

Treatment notes from Dr. Fenice showed similar findings, however, on November 4,

2015, Dr. Fenice examined plaintiff and indicated she was incapable of performing

sedentary work.37

      His assessment was made despite observing she had normal range of motion,

motor function, strength, no tenderness, normal gait, and no neurological deficits.38 Dr.

Fenice maintained plaintiff’s symptoms were fair and included dizziness, fatigue, and

chronic muscle aches which are not relieved by rest.39 Her pain is with any physical

activity, any repetitive action, such as typing and sweeping, which causes muscles to

spasm and pain that forces her to stop and take medication and rest.40 Clinical findings

and objective signs supporting her limitations include multiple tender points on arms,

thighs, calves, and back and shoulder blades.41 Plaintiff’s treatment consisted of

Tramadol for pain, Tizanidine for myalgia, and Saville for depression and fibromyalgia.42


      33
         D.I. 12-8 at 420.
      34
         D.I. 12-7 and D.I. 12-8.
      35
         D.I. 12-7 Ex. 1F-3F at 306-386.
      36
         Id. at 353-56.
      37
         D.I. 12-10, Ex. 15F at 546.
      38
         D.I. 12-9 and D.I. 12-10.
      39
         Id.
      40
         Id.
      41
         Id.
      42
         Id.

                                            5
Her impairments have lasted or are expected to last for at least twelve months, and she

is not a malingerer.43

       Further, emotional factors contributed to the severity of plaintiff’s symptoms and

functional limitations, including depression and anxiety.44 Dr. Fenice maintains plaintiff

is incapable of even low stress jobs due to physical activity triggering pain which causes

incapacitation.45 He purports that plaintiff can walk for less than one city block without

rest or severe pain and can sit for ten minutes at one time, for a total of two hours per

day.46 His further conclusions are she can stand for fifteen minutes at a time, for a total

of one hour per day; needs to constantly change positions and can sit and stand or

walk for less than two hours per day.47 Additionally, she requires use of a cane for

occasional standing and walking and she uses a cane daily.48

        On October 9, 2014, NP Ashley completed a RFC evaluation for the diagnoses

of fibromyalgia and osteoarthritis of the knees.49 She reported plaintiff’s prognosis was

fair and her symptoms included daily, widespread severe pain that interferes with daily

activities; her pain is a dull, aching pain in both lower extremities, which worsens with

activity and is not completely relieved with rest.50 Clinical findings supporting plaintiff’s

limitations include multiple tender points, and her treatment has consisted of medication




       43
          Id.
       44
          Id.
       45
          Id.
       46
          Id.
       47
          Id.
       48
          Id.
       49
          D.I. 12-8, Ex. 7F at 453-457.
       50
          Id.

                                              6
management of Tramadol, Tizanidine, and Duloxetine.51 Plaintiff’s impairments have

lasted at least twelve months and she is not a malingerer.52 NP Ashley further

maintained, that plaintiff’s emotional factors, including depression and anxiety,

contributed to her symptoms and functional limitations, and her impairments are

reasonably consistent.53 Ashley further reported that her experience of pain and other

symptoms is constantly severe enough to interfere with the attention and concentration

required to perform simple tasks and she is incapable of even low stress jobs.54 Ashley

noted that plaintiff can walk less than one city block without rest or severe pain, can sit

for fifteen minutes and stand for ten minutes at one time, and can stand or walk for less

than two hours and sit for two hours total in a workday, but would require the use of a

cane while engaging in occasional standing or walking.55

       Because of plaintiff’s functional limitations, Ashley concluded that she will need

periods of walking around during the workday every fifteen to twenty minutes for up to

fifteen minutes in duration, and requires a job that permits shifting at will from sitting,

standing, or walking, with unscheduled breaks every fifteen to thirty minutes.56 Plaintiff

can rarely lift and carry less than ten pounds, look down, twist and climb stairs, and

occasionally turn her head, look up and maintain her head in a static position, and can

never stoop, crouch or climb ladders.57 Use of her hands is limited to fifteen percent of



       51
          Id.
       52
          Id.
       53
          Id.
       54
          Id.
       55
          Id.
       56
          Id.
       57
          Id.

                                               7
the day for grasping, fifteen percent for fine manipulation of her fingers and a ten

percent limitation of her arms for reaching.58 Additionally, Ashley opined that plaintiff

would be absent from work for more than four days per month due to her impairments

and treatments.59

       Plaintiff underwent a second RFC evaluation by Dr. Hosny and FNP Ashley, who

confirmed all of these findings on November 10, 2015.60 On July 28, 2016, Dr. Hosney

and NP Ashley completed a third RFC evaluation indicating plaintiff continued to be

treated for the same diagnoses and had the same prognosis.61 At this time, her

symptoms include daily, widespread severe pain in muscles and joints which interferes

with normal daily activity, dull, aching pain in the bilateral lower extremities, that

worsens with activity and is not relieved by rest.62 Her medication management

includes Savella, Tramadol, Tizanidine, Benicar, Metformin, Simvastatin, and

Valsartan.63 An additional RFC was conducted by Dr. Fenice, reporting similar

findings.64

       B.     Hearing Testimony

              1.      Plaintiff’s Testimony

       At the administrative hearing on December 2, 2016, plaintiff testified to her

background, work history, and alleged disability.65 Plaintiff is fifty-six years old, single,


       58
          Id.
       59
          Id.
       60
          D.I. 12-8, Ex. 8F at 458-461.
       61
          D.I. 12-9, Ex. 11F at 521-525.
       62
          Id.
       63
          D.I. 12-6, Ex. 18E at 287.
       64
          D.I. 12-9, Ex. 13F at 560-563.
       65
          D.I. 12-2 at 39-53.

                                               8
and lives with her parents in a two-story home in Newark, Delaware.66 Plaintiff has a

high school education, followed by a year of college where she majored in biology.67

She last worked full time in 2013, employed as a credit analyst for 15 years at J.P.

Morgan Chase in Wilmington, Delaware.68 Plaintiff has not sought full time employment

since 2013, because of fibromyalgia and arthritis in her back and knees.69 She testified

that this pain prevented her from performing her job, caused significant loss of time at

work, and is the reason she has not sought subsequent employment.70

       Plaintiff claimed that her pain is constant, “like when you have the flu and you

have that overall achiness,” further noting that, “it’s a deep ache and it just never goes

away.”71 She confirmed taking medication for pain.72

       Plaintiff testified she is unable to lift and carry items weighing up to fifteen pounds

and needs assistance from her father to do various activities, such as cook, shop, and

laundry.73 She uses an Acorn step-climbing seat to proceed up and down the stairs.74

Plaintiff further testified that she is only able to walk about one city block before she

must rest.75 She claimed she deals with depression and anxiety, which “sometimes

makes her crazy” causing crying episodes because of pain.76



       66
          Id. at 39.
       67
          Id.
       68
          Id.
       69
          Id.
       70
          Id.
       71
          Id.
       72
          Id.
       73
          Id.
       74
          Id. at 46.
       75
          Id.
       76
          Id. at 50.

                                              9
              2.     Vocational Expert’s Testimony

       Testimony was provided at the hearing by vocational expert Ray O. Burger.77 Mr.

Burger is president and owner of Vocational Alternatives, Inc., an employment and

vocational consulting firm that provides consults to attorneys, the federal government,

and business.78 Additionally, he testifies as an expert and provides mental health and

vocational counseling.79 He characterized plaintiff’s past work history as a charge

account clerk, as sedentary work, with a specific vocational preparation level of 3.80 He

addressed the hypothetical situations posed by the ALJ.81

       The ALJ asked if an individual of plaintiff’s age, education, and work history, who

retains the residual functional capacity (“RFC”) for sedentary work, but would be

incapable of climbing ladders, ropes or scaffolds and would be limited to only occasional

balancing, stooping, kneeling, crouching or crawling, could perform any past work.82 Mr.

Burger testified that an individual with these limitations could perform the past work.83

       The ALJ added that if this individual is limited to only simple, routine and

repetitive tasks, how would that affect their ability to perform past work.84 Mr. Burger

testified that such past work could not be performed.85

       C.     ALJ’s Finding of Facts and Conclusions of Law



       77
          Id. at 53.
       78
          D.I. 12-6 Ex. 25E at 305.
       79
          Id.
       80
          D.I. 12-2 at 53.
       81
          Id.
       82
          Id. at 54.
       83
          Id.
       84
          Id.
       85
          Id.

                                             10
       Based on the application for a period of disability and disability insurance benefits

protectively filed on February 6, 2014, the ALJ found the plaintiff is not disabled under

sections 216(i) and 223(d) of the Social Security Act.86 The ALJ’s disability decision

from the 2016 hearing are summarized as follows:

       1.       The claimant meets the insured status requirements of the Social
                Security Act through March 31, 2019.

       2.       The claimant has not engaged in substantial gainful activity since
                July 29, 2013 the alleged onset date (20 CFR 404.1571 et seq.).

       3.       The claimant has the following severe impairments: degenerative
                joint disease; fibromyalgia; and obesity (20 CFR 404.1520(a)).

       4.       The claimant does not have an impairment or combination of
                impairments that meets or medically equals the severity of one of
                the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                (20 CFR 404.1520(d), 404.1525, and 404.1526).

       5.       After careful consideration of the entire record, the undersigned
                finds that the claimant has the residual functional capacity to
                perform sedentary work as defined in 20 CFR 404.1567(a) with the
                following limitations: the claimant is limited to only occasional
                balancing, stooping, kneeling, crouching, or crawling. Additionally,
                she is limited to work that does not involve climbing of ladders,
                ropes, or scaffolds.

       6.       The claimant is capable of performing past relevant work as a
                charge account clerk. This work does not require the performance
                of work-related activities precluded by the claimant’s residual
                functional capacity (20 CFR 404.1565).

       7.       The claimant has not been under a disability, as defined in the
                Social Security Act, from July 29, 2013, through the date of this
                decision (20 CFR 404.1520(f)).87

III.   STANDARD OF REVIEW



       86
            Id. at 27.
       87
            D.I. 12-2 at 17-27.

                                              11
       A.     Motion for Summary Judgment

       Each party moved for summary judgment.88 In determining the appropriateness

of summary judgment, the court must “review the record as a whole, ‘draw[ing] all

reasonable inferences in favor of the nonmoving party[,]’ but [refraining from] weighing

the evidence or making credibility determinations.”89 If there is no genuine issue as to

any material fact and the movant is entitled to judgment as a matter of law, summary

judgment is appropriate.90

       This standard does not change merely because there are cross-motions for

summary judgment.91 Cross-motions for summary judgment:

       are no more than a claim by each side that it alone is entitled to summary
       judgment, and the making of such inherently contradictory claims does not
       constitute an agreement that if one is rejected the other is necessarily
       justified or that the losing party waives judicial consideration and
       determination whether genuine issues of material fact exist.92

“The filing of cross-motions for summary judgment does not require the court to grant

summary judgment for either party.”93

       B.     Court’s Review of the ALJ’s Findings

       Section 405(g) sets forth the standard of review of the ALJ’s decision by the

district court. The court may reverse the Commissioner’s final determination only if the

ALJ did not apply the proper legal standards, or the record did not include substantial


       88
          D.I. 15 (Plaintiff’s motion for summary judgment); D.I. 17 (Defendant’s motion
for summary judgment).
       89
          Reeves v. Sanderson Plumbing, Prods., Inc., 530 U.S. 133, 150 (2000).
       90
          Hill v. City of Scranton, 411 F.3d 118, 125 (3d Cir. 2005) (quoting FED. R. CIV.
          P. 56(c)).
       91
          Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d Cir. 1987).
       92
          Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968).
       93
          Krupa v. New Castle County, 732 F. Supp. 497, 505 (D. Del. 1990).

                                            12
evidence to support the ALJ’s decision. The Commissioner’s factual decisions are

upheld if supported by substantial evidence.94 Substantial evidence means less than a

preponderance of the evidence, but more than a mere scintilla of evidence.95 As the

United States Supreme Court has found, substantial evidence "does not mean a large

or significant amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion."96

      In determining whether substantial evidence supports the Commissioner’s

findings, the court may not undertake a de novo review of the Commissioner’s decision

and may not re-weigh the evidence of record.97 The court’s review is limited to the

evidence that was actually presented to the ALJ.98 The Third Circuit has explained that

a:

      single piece of evidence will not satisfy the substantiality test if the
      [Commissioner] ignores, or fails to resolve, a conflict created by countervailing
      evidence. Nor is evidence substantial if it is overwhelmed by other evidence,
      particularly certain types of evidence (e.g., evidence offered by treating
      physicians) or if it really constitutes not evidence but mere conclusion.99

      Thus, the inquiry is not whether the court would have made the same

determination, but rather, whether the Commissioner’s conclusion was reasonable.100

Even if the court would have decided the case differently, it must defer to the ALJ and

affirm the Commissioner’s decision so long as that decision is supported by substantial


      94
         42 U.S.C. §§ 405(g), 1383(c)(3); see also Monsour Medical Center v.
         Heckle, 806 F .2d 1185, 1190 (3d Cir. 1986).
      95
         Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).
      96
         Pierce v. Underwood, 487 U.S. 552, 565 (1988).
      97
         Monsour, 806 F.2d at 1190.
      98
         Matthews v. Apfel, 239 F.3d 589, 593-95 (3d Cir. 2001)
      99
         Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983).
      100
          Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988).

                                           13
evidence.101

         Where “review of an administrative determination is sought, the agency's

decision cannot be affirmed on a ground other than that actually relied upon by the

agency in making its decision.”102 In Securities & Exchange Commission v. Chenery

Corp., the Supreme Court found that a “reviewing court, in dealing with a determination

or judgment which an administrative agency alone is authorized to make, must judge

the propriety of such action solely by the grounds invoked by the agency. If those

grounds are inadequate or improper, the court is powerless to affirm the administrative

action by substituting what it considers to be a more adequate or proper basis.”103 The

Third Circuit has recognized the applicability of this finding in the Social Security

disability context.104 Thus, this court's review is limited to the four corners of the ALJ's

decision.105

         C.    ALJ’s Disability Determination Standard

         The Supplemental Social Security Income (SSI) program was enacted in 1972 to

assist “individuals who have attained the age of 65 or are blind or disabled” by setting a

minimum income level for qualified individuals.106 A claimant – in order to establish SSI

eligibility – bears the burden of proving that she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment



         101
             Monsour, 806 F .2d at 1190-91.
         102
             Hansford v. Astrue, 805 F. Supp. 2d 140, 144-45 (W.D. Pa. 2011).
         103
             Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947).
         104
             Fargnoli v. Massanari, 247 F.3d 34, 44, n.7 (3d Cir. 2001).
         105
             Cefalu v. Barnhart, 387 F. Supp.2d 486, 491 (W.D. Pa. 2005).
         106
             Sullivan v. Zebley, 493 U.S. 521, 524 (1990) (citing 42 U.S.C. § 1381 (1982
ed.)).

                                             14
which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of or not less than twelve months.”107 Moreover, “the physical or

mental impairment or impairments must be of such severity that the claimant is not only

unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in

significant numbers in the national economy.”108 Furthermore, a “physical or mental

impairment” is an impairment that results from anatomical, physiological, or

psychological abnormalities which are evidenced by medically acceptable clinical and

laboratory diagnostic techniques.109

                1.     Five-Step Test.

         The Social Security Administration uses a five-step sequential claim evaluation

process to determine whether an individual is disabled.110

                In step one, the Commissioner must determine whether the
         claimant is currently engaging in substantial gainful activity. If a claimant
         is found to be engaged in substantial activity, the disability claim will be
         denied.
                In step two, the Commissioner must determine whether the
         claimant is suffering from a severe impairment. If the claimant fails to
         show that her impairments are “severe”, she is ineligible for disability benefits.
         In step three, the Commissioner compares the medical evidence of the
         claimant's impairment to a list of impairments presumed severe enough to
         preclude any gainful work. If a claimant does not suffer from a listed
         impairment or its equivalent, the analysis proceeds to steps four and five.
         Step four requires the ALJ to consider whether the claimant retains the
         residual functional capacity to perform her past relevant work. The


         107
             42 U.S.C. § 423(d)(1)(A).
         108
             42 U.S.C. § 423(d)(2)(A).
         109
             42 U.S.C. § 423(d)(3).
         110
             20 C.F.R. §416.920(a); see also Plummer v. Apfel, 186 F.3d 422 (3d Cir.
1999).

                                               15
       claimant bears the burden of demonstrating an inability to return to her
       past relevant work. If the claimant is unable to resume her former
       occupation, the evaluation moves to the final step.
              At this stage, the burden of production shifts to the Commissioner,
       who must demonstrate the claimant is capable of performing other
       available work in order to deny a claim of disability. The ALJ must show
       there are other jobs existing in significant numbers in the national
       economy which the claimant can perform, consistent with her medical
       impairments, age, education, past work experience, and residual
       functional capacity. The ALJ must analyze the cumulative effect of all the
       claimant's impairments in determining whether she is capable of
       performing work and is not disabled. The ALJ will often seek the
       assistance of a vocational expert at this fifth step.111

       If the ALJ determines that a claimant is disabled at any step in the sequence, the

analysis ends.112

              2.     Weight Afforded Treating Physicians

       “A cardinal principle guiding disability eligibility determinations is that the ALJ

accord treating physicians’ reports great weight.”113 Moreover, such reports will be

given controlling weight where a treating source’s opinion on the nature and severity of

a claimant’s impairment is well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence on record.114

       The ALJ must consider medical findings supporting the treating physician’s

opinion that the claimant is disabled.115 If the ALJ rejects the treating physician’s



       111
           Plummer, 186 F.3d at 427.
       112
           20 C.F.R § 404.1520(a)
       113
           Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       114
           Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir. 2001).
       115
           Morales, 225 F.3d at 317 (citing Plummer, 186 F.3d at 429).

                                              16
assessment, he may not make “speculative inferences from medical reports” and may

reject “a treating physician’s opinion outright only on the basis of contradictory medical

evidence.”116 If an opinion is rejected, then the ALJ must provide an explanation for the

rejection. However, the explanation need not be exhaustive, but rather “in most cases,

a sentence or short paragraph would probably suffice.”117

       However, a statement by a treating source that a claimant is “disabled” is not a

medical opinion; rather, it is an opinion on an issue reserved to the ALJ because it is a

finding that is dispositive of the case.118 Therefore, only the ALJ can make a disability

determination.

              3.     Evaluation of Subjective Accounts of Pain119

       Statements about the symptoms alone never establish the existence of any

impairment or disability.120 The Social Security Administration uses a two-step process

to evaluate existence and severity of symptoms.

                     a.     Step One, Existence of Pain

       First, the ALJ must find a medically determinable impairment – proven with

medically acceptable clinical and laboratory diagnostic data – that could reasonably be

expected to produce the claimant’s symptoms. Otherwise, the ALJ cannot find the



       116
           Plummer, 186 F.3d at 429.
       117
           Cotter v. Harris, 650 F.2d 481, 482 (3d Cir. 1981).
       118
           See 20 C.F.R. § 416.927 (e)(1).
       119
           See 20 C.F.R §§ 416.928-29; see also SSR 96-7p.
       120
           A symptom is an individual’s own description of physical or mental
impairments such as pain, fatigue, shortness of breath and other complaints. see SSR
96-7p.

                                            17
applicant disabled, no matter how genuine the symptoms appear to be.

       This step does not consider the intensity, persistence, and limiting effects of the

symptoms on the claimant: it only verifies whether a medical condition exists that could

objectively cause the existence of the symptom.

       Analysis stops at this step where the objectively determinable impairment meets

or medically equals one listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, because

the claimant is considered disabled per se.

                       b.    Step Two, Severity of Pain

       At step two, the ALJ must determine the extent to which the symptoms limit the

claimant’s ability to do basic work activities. At this step, the ALJ must consider the

entire record, including medical signs, laboratory findings, the claimant’s statements

about symptoms, any other information provided by treating or examining physicians

and psychologists, and any other relevant evidence in the record, such as the

claimant’s account of how the symptoms affect her activities of daily living and ability to

work.121

       Where more information is needed to assess a claimant’s credibility, the ALJ

must make every reasonable effort to obtain available information that would shed light

on that issue. Therefore, the ALJ must consider the following factors relevant to

symptoms, only when such additional information is needed:

       (i) The applicants’ account of daily activities;



       121
             20 C.F.R. § 404.1529.

                                              18
       (ii) The location, duration, frequency, and intensity of pain or other symptoms;

       (iii) Precipitating and aggravating factors;

       (iv) The type, dosage, effectiveness, and side effects of any medication the

       applicant takes or has taken to alleviate pain or other symptoms;

       (v) Treatment, other than medication, the applicant receives or has received for

       relief of pain or other symptoms;

       (vi) Any measures the applicant uses or has used to relieve pain or other

       symptoms (e.g., lying flat, standing for 15 to 20 minutes every hour, sleeping on

       a board, etc.); and

       (vii) Other factors concerning functional limitations and restrictions due to pain or

       other symptoms.122

                4.    Factors in Evaluating Credibility123

       A claimant’s statements and reports from medical sources and other persons

with regard to the seven factors, noted above, along with any other relevant information

in the record, provide the ALJ with an overview of the subjective complaints, and are

elements to the determination of credibility.

       Consistency with the record, particularly medical findings, supports a claimant’s

credibility. Since the effects of symptoms can often be clinically observed, when

present, they tend to lend credibility to a claimant’s allegations. Therefore, the

adjudicator should review and consider any available objective medical evidence



       122
             20 C.F.R. § 404.1529
       123
             SSR 16-3p.

                                             19
concerning the intensity and persistence of pain or other symptoms in evaluating the

claimant’s statements.

       Persistent attempts to obtain pain relief, increasing medications, trials of different

types of treatment, referrals to specialists, or changing treatment sources may indicate

that the symptoms are a source of distress and generally support a claimant’s

allegations. An applicant’s claims, however, may be less credible if the level or

frequency of treatment is inconsistent with the level of complaints, or if the medical

reports or records show noncompliance with prescribed treatment.

       Findings of fact by state agency medical and psychological consultants and other

physicians and psychologists regarding the existence and severity of impairments and

symptoms, and opinions of non-examining physicians and psychologist are also part of

the analysis. Such opinions are not given controlling weight. However, the ALJ,

although not bound by such findings, may not ignore them and must explain the weight

afforded those opinions in his decision.

       Credibility is one element in determining disability. The ALJ must apply his

finding on credibility in step two of the five-step disability determination process, and

may use it at each subsequent step.

       The decision must clearly explain – provide sufficiently specific reasons based on

the record – to the claimant and any subsequent reviewers, the weight afforded to the

claimant’s statements and the reasons therefore.

       The law recognizes that the claimant’s work history should be considered when



                                             20
evaluating the credibility of her testimony or statements.124 A claimant’s testimony is

accorded substantial credibility when she has a long work history, which demonstrates it

is unlikely that, absent pain, she would have ended employment.125

              5.     Medical Expert Testimony

       The onset date of disability is determined from the medical records and reports

and other similar evidence, which requires the ALJ to apply informed judgment.126 “At

the hearing, the administrative law judge (ALJ) should call on the services of a medical

advisor when onset must be inferred.”127

IV.    DISCUSSION

       A.     Parties’ Contentions

       In her appeal, plaintiff argues the opinions of her treating physicians, Drs. Fenice

and Hosny, establish greater limitations than set forth in the RFC and, pursuant to

agency authority, plaintiff is disabled.128 She contends the ALJ’s evaluation of the

opinion evidence is insufficient as a matter of law and contrary to the regulations,

Agency policy and Third Circuit precedent.129 Plaintiff further contends that

compounding the above error, the ALJ’s RFC finding is insufficient as a matter of law


       124
            20 C.F.R. § 404.1529(a)(3)
       125
            Podedworny v. Harris, 745 F.2d 210, 217 (3d Cir. 1984)(citing Taybron v.
Harris, 667 F.2d 412, 415 n.6 (3d Cir. 1981)). In Podedworny, the claimant worked for
thirty-two years as a crane operator for one company. He had a ninth grade education
and left his employment after the company physicians determined that his symptoms of
dizziness and blurred vision prevented him from safely performing his job.
        126
            SSR 83-20.
        127
            Id.
        128
            D.I. 16 at 6.
        129
            Id. at 2.

                                            21
because it fails to account for all of the practical effects of plaintiff’s fibromyalgia and,

critically, fails to explain the omission of the demonstrated limitations.130

       Alternatively, defendant maintains the standard for establishing disability

pursuant to the Act is stringent.131 Defendant further counters that substantial evidence

supports the ALJ’s evaluation of the medical opinion evidence.132 Furthermore,

defendant contends that substantial evidence supports the ALJ’s evaluation of plaintiff’s

RFC, where he thoroughly reviewed the medical and other evidence of record and

clearly articulated why mental functional limitations were not warranted in the RFC

finding.133

       B.     Disability Analysis

       Title II of the Social Security Act, 42 U.S.C. § 423(a)(I)(D), “provides for the

payment of insurance benefits” to those who contributed to the program and suffer from

a physical or mental disability.134 In order to qualify for disability insurance benefits, a

claimant must establish she was disabled prior to the date she was last insured.135 A

“disability” is defined as the inability to do any substantial gainful activity because of any

medically determinable physical or mental impairment, which either could result in death

or has lasted or can be expected to last for a continuous period of at least 12 months.136

To be disabled, the severity of the impairment must prevent return to previous work, and

       130
           Id. at 16.
       131
           D.I. 18 at 8-9.
       132
           Id. at 9-15.
       133
           Id. at 15-17.
       134
           Bowen, 482 U.S. at 140.
       135
           20 C.F.R. § 404.131.
       136
           42 U.S.C. §§ 423(d)(I)(A), 1382(c)(a)(3).

                                               22
considering age, education, and work experience, restrict “any other kind of substantial

gainful work which exists in the national economy.”137

       As noted previously, in determining whether a person is disabled, the

Commissioner is required to perform a five-step sequential analysis.138 If a finding of

disability or non-disability can be made at any point in the sequential process, the

Commissioner does not review the claim further.139

       When a claimant’s impairment or its equivalent matches an impairment in the

listing, the claimant is presumed disabled.140 If a claimant’s impairments, either

singularly or in combination, fail to meet or medically equal any listing, the analysis

continues.141 In the analysis through the five steps, the Commissioner determines

whether the claimant retains the RFC to perform her past relevant work.142 A claimant’s

RFC is “that which an individual is still able to do despite the limitations caused by [her]

impairment(s).”143

       If the claimant is unable to return to her past relevant work, the Commissioner

then determines whether the claimant’s impairments preclude adjusting to any other

available work.144 At this final step, the burden is on the Commissioner to show the



       137
           42 U.S.C. § 423(d)(2)(A); Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003).
       138
           20 C.F.R. § 404.1520; see also Plummer v. Apfel, 186 F.3d 422,427-28 (3d
Cir. 1999).
       139
           20 C.F.R. § 404.1520(a)(4).
       140
           20 C.F.R. § 404.1520(a)(4)(iii).
       141
           20 C.F.R. § 404.1520(e).
       142
           20 C.F.R. § 404.1520(a)(4)(iv); see also Plummer, 186 F.3d at 428.
       143
           Fargnoli, 247 F.3d at 40.
       144
           20 C.F.R. § 404.1520(g) (mandating finding of non-disability when claimant
can adjust to other work); see also Plummer, 186 F.3d at 428.

                                             23
claimant is capable of performing other available work existing in significant national

numbers and consistent with the claimant’s medical impairments, age, education, past

work experience, and RFC before denying disability benefits.145 In making this

determination, the ALJ must analyze the cumulative effect of all the claimant’s

impairments, often through the assistance of a vocational expert.

              1.     Weight Accorded to Medical Opinion Evidence

       It is the exclusive responsibility of the ALJ to weigh the evidence in the record as

a whole in making a disability decision.146 The evidence presented to the ALJ may

contain differing medical opinions from both treating and non-treating physicians, as

well as other testimony.147 Normally, the evidence presented by the treating physician is

given controlling weight as that individual may be most acquainted with the medical

history of the claimant. However, in circumstances where the treating physician’s

opinion is not consistent with the record as a whole or is not well supported by

“medically acceptable clinical and laboratory diagnostic techniques”, an ALJ may

reasonably accord little weight to the treating physician’s opinion.148 Plaintiff in this case

argues the opinions of her treating physicians establish greater limitations than set forth

in the RFC and, the ALJ’s evaluation of the opinion evidence is insufficient as a matter

of law. This court finds that the proper level of deference was given to plaintiff’s treating

physicians and the ALJ’s evaluation of the evidence was sufficient.



       145
           Id.
       146
           See 20 CFR 404.1527(e)(2).
       147
           See 20 CFR 404.1512.
       148
           See 20 CFR 404.1527(c).

                                             24
                        a.      Treating Physicians

       The ALJ considered the assessments provided by: plaintiff’s rheumatology

providers, Dr. Hosny and Linda Ashley, primary care providers Dr. Fenice and Mary

High, and mental health provider Mr. Napolin. Additionally, the ALJ considered the

opinions of State agency consultants Naphtali Britman, M.D. and Jennifer Wilson, D.O.,

who reviewed plaintiff’s medical history in July and September 2014.149

                                i.      Rheumatologist - Dr. Hosney and NP Linda Ashley

       Despite Ms. Ashley and Dr. Hosny’s positions as treating providers for plaintiff’s

fibromyalgia, the ALJ properly gave their assessments little weight, because their

restrictions were unsupported by the evidence of record and based primarily upon

plaintiff’s subjective complaints.150

       Dr. Hosny and Ms. Ashley reported plaintiff was unable to work. Further their

reported work restrictions were inconsistent with the evidence of record, including their

own treatment notes. Plaintiff was alleged to have widespread tenderness, but

presented with normal gait, station, range of motion, muscle tone, and strength on

multiple occasions during the period of alleged disability, which shows she is not as

limited or restricted as noted. Additionally, they reported extreme limitations, including

plaintiff’s inability to walk more than one block without rest, and her need for

unscheduled breaks every fifteen to thirty minutes. However, Dr. Hosny and Ms.

Ashley’s recommended treatment remained essentially unchanged between 2013 and


       149
             D.I. 12-2 at 23.
       150
             Id. at 24-25

                                               25
2016, with no treatment plan to improve plaintiff’s physical functioning.

                             ii.    Primary Care Provider - Dr. Fenice

       The ALJ also afforded Dr. Fenice’s limitations little weight despite his position as

plaintiff’s primary care provider because his limitations were inconsistent with the

record, including his own treatment notes.151 In November 2015, Dr. Fenice reported

plaintiff’s restrictions, but upon his examination, he noted her musculoskeletal

examination demonstrate normal range of motion, normal strength, no tenderness, and

normal gait.

       Further, despite that Dr. Fenice continued the same limitations in August 2016,

his records indicate he did not examine plaintiff as of the date of his restrictions despite

his contact with her every three months. The ALJ also determined that as a primary

care physician, Dr. Fenice is not a rheumatologist or orthopedist, and his assessment

deserves less weight than that of a more specialized, treating physician.

                             iii.   Donald Napolin, L.C.S.W.

       The ALJ found, as a licensed clinical social worker, Mr. Napolin is not an

acceptable medical source and his opinion, standing alone, cannot constitute

documented severe or disabling vocational limitations, and afforded little weight to his

determination.152 Mr. Napolin reported that plaintiff suffered from seriously limited, or no

useful ability in all areas of mental abilities and aptitudes required for unskilled to skilled

work, and that she suffered from marked limitations in her activities of daily living, social


       151
             Id. at 25-26.
       152
             Id. at 26.

                                              26
functioning, and concentration, persistence, or pace.

       Despite his findings, plaintiff reported generally normal activities of daily living,

social functioning, concentration, persistence, and pace, regarding her mental

functioning, in contradiction of his findings. She further denied any anxiety or

depression on a number of occasions. Additionally, Mr. Napolin indicates limitations

applying as early as July 2013, however he did not begin treating plaintiff until more

than three years later in August 2016.

                      b.     State Agency Consultants

       The ALJ properly gave the non-examining consultants’ assessments great weight

in their determinations of plaintiff. Such consultants have a high level of understanding

of the Social Security disability program and reviewed all available evidence in the

record when forming their opinions. Naphtali Britman M.D., and Jennifer Wilson, D.O.,

determined that plaintiff could perform sedentary work with the following limitations:

occasional balancing, stooping, kneeling, crouching, crawling, and climbing of ramps or

stairs; and never climbing of ladders, ropes, or scaffolds.153 They further noted plaintiff’s

reliance on a cane for ambulation.154 Their opinions are generally consistent with the

evidence of record.155 Because plaintiff’s treatment and examinations remained

generally the same from 2013 to 2016, the ALJ determined that the updated medical

evidence of record received after the consultants’ assessments did not warrant

additional limitations.

       153
           Id. at 23-24.
       154
           Id.
       155
           Id.

                                              27
              2.      The ALJ’s RFC Assessment

       Plaintiff alleges the ALJ’s RFC finding is insufficient as a matter of law because it

fails to account for all of the practical effects of her fibromyalgia and, importantly, fails to

explain the omission of the demonstrated limitations.156

       An RFC is an individual’s ability to perform in a work setting despite impairments

and limitations.157 In making this finding, the ALJ must consider all of the claimant’s

impairments, including those that are non-severe. Although the ALJ may weigh the

credibility of the evidence, he must indicate the evidence which he rejects and his

reason(s) for discounting such evidence.158

       In the current matter, the ALJ found plaintiff is capable of performing past

relevant work as a charge account clerk, and this work does not require the

performance of work-related activities precluded by her RFC.159 The ALJ specifically

found that plaintiff’s treatment records to be generally consistent with her medically

determinable impairments, but inconsistent with her subjective reports of disabling

symptoms, which suggest that her symptoms are not as severe as alleged.160 The

medical evidence failed to indicate that plaintiff experiences symptoms that cause work-

related functional limitations beyond those stated in the RFC.




       156
           D.I. 16 at 16-20.
       157
           20 C.F.R. § 404.1545.
       158
           Plummer, 186 F.3d at 429.
       159
           D.I. 12-2 at 27.
       160
           Id. at 26.

                                              28
       Although, despite treatment through medication and use of a cane, plaintiff has

functional limitations due to degenerative joint disease, fibromyalgia, and obesity.161

This evidence, however, shows that she retains the functional abilities to perform work

at the sedentary exertional level with postural limitations.162 Additionally, the ALJ found,

given plaintiff’s weight, tenderness, fatigue, headaches, muscle spasms, and knee pain,

she is limited to only two hours of standing and/or walking per workday with only

occasional balancing, stooping, kneeling, crouching, or crawling and no climbing of

ladders, ropes, or scaffolds.163

       The ALJ found that despite providing plaintiff with every benefit of the doubt in

her favor, and crediting her testimony that was consistent with the medical evidence,

her allegations regarding functional limitations are unsupported by the record.164 The

record lacks any evidence showing she is significantly limited, suggesting her limitations

are not as severe as reported.165 As a result, her allegations of impairment that were

not adopted into the finding of her RFC and after fully considering the record, medical

opinion evidence, and statements by plaintiff, the ALJ properly concluded that her RFC

adequately accounts for her present capacity.

V.     Conclusion

       Therefore, Plaintiff’s Motion for Summary Judgment (D.I. 15) is denied; and

Defendant’s Motion for Summary Judgment (D.I. 17) is granted. An order consistent

       161
           Id.
       162
           Id.
       163
           Id.
       164
           Id.
       165
           Id.

                                             29
with the findings in this Memorandum shall follow.




Date: October 30, 2018                          /s/ Mary Pat Thynge
                                                Chief U.S. Magistrate Judge




                                           30
